


REVOLVING FACILITY AGREEMENT


Dated November 30, 2011


For


VISHAY ADVANCED TECHNOLOGIES LTD


As Borrower


Provided by


HSBC BANK PLC, TEL AVIV BRANCH


As Bank

1

--------------------------------------------------------------------------------




THIS FACILITY AGREEMENT is dated this 30th day of November 2011 between:

(1)       VISHAY ADVANCED TECHNOLOGIES LTD, a limited company (with company
number 51-286814-2) organised and existing under the laws of the State of
Israel, having its registered office at 2 Haofan St., Holon 58814, Israel, as
borrower (the "Borrower"); and   (2) HSBC BANK PLC, TEL AVIV BRANCH of 74
Rothschild Blvd, Tel-Aviv, Israel, (the "Bank").


WHEREAS

The Bank has agreed to make available to the Borrower, upon and subject to the
terms and conditions contained in this Agreement, a committed credit facility in
an amount up to USD 15,000,000.

NOW, THEREFORE, IT IS AGREED as follows:

1. INTERPRETATION                  1.1 Definitions   In this Agreement, the
following terms shall have the following meanings:   Acceptable Certifier
        One of: (i) an officer of the Bank or any of its Affiliates; (ii) a
notary with apostille; (iii) a lawyer licensed to practise law in Israel; or
(iv) an Israeli consul.   Acquisition (a) any acquisition by the Borrower or any
of its Subsidiaries of an interest in any other person that shall then become
Consolidated with the Borrower and its Subsidiaries in accordance with GAAP (or
Consolidated with VPG and its subsidiaries in accordance with United States
GAAP) (including, by way of merger into Borrower or any Subsidiary or
otherwise), or (b) any acquisition by the Borrower or any of its Subsidiaries of
all or any substantial part of the assets of any other person or of a division
or line of business of any other person, in any case, whether by purchase,
lease, exchange, issuance of equity or debt securities, merger, reorganization
or any other method.   Affiliate A Subsidiary or a holding company of the Bank
or any other Subsidiary of that holding company.   Agreement Date The date of
this Agreement.   Applicable Environmental
Standards   All applicable laws and regulations relating to health, safety and
environmental matters, all consents, licenses, authorisations and approvals of,
and exemptions by, any Governmental Authority relating to health, safety and
environmental matters relevant and applying to the Borrower and its
Subsidiaries.   Available Commitment The Commitment minus:   (a) the Base
Currency Amounts of any outstanding Utilisations; and   (b) in relation to any
proposed Utilisation, the Base Currency Amounts of any Utilisations that are due
to be made on or before the proposed Utilisation Date,   other than any
Utilisations that are due to be repaid, prepaid or to expire on or before the
proposed Utilisation Date.


2

--------------------------------------------------------------------------------




Bank's Spot Rate of
Exchange         The Bank's spot rate of exchange for the purchase of the
relevant currency with the Base Currency at or about 11:00 a.m. on a particular
day.   Base Currency USD.   Base Currency Amount In relation to a Loan or a
Utilisation, the amount specified in the Request delivered by the Borrower for
that Loan or Utilisation (or, if the amount requested is not denominated in the
Base Currency, that amount converted into the Base Currency at the Bank's Spot
Rate of Exchange on the date which is three Business Days before the Utilisation
Date or, if later, on the date the Bank receives the Request) adjusted to
reflect any repayment (other than a repayment arising from a change of
currency), prepayment, consolidation or division of the Loan or Utilisation.  
Base Rate LIBOR.   Borrower's Account Account number __________ under the name
of the Borrower at the Bank.   Business Day A day on which banks are open for
business in Tel-Aviv, London and:   (a) (in relation to any date for payment or
purchase of USD) New York; or   (b) (in relation to any date for payment or
purchase of EUR) any TARGET Day.   Capital Lease A lease with respect to which
the lessee is required to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.   Capital Lease Obligation
With respect to any Capital Lease, the amount of the obligation of the lessee
thereunder which would in accordance with GAAP appear on a balance sheet of such
lessee in respect of such Capital Lease or otherwise be disclosed in a note to
such balance sheet.   Certified True Copy A copy of a document certified as
being a true copy of the original by an Acceptable Certifier.   Change of
Control       (a)       Any person or group of persons, acting in concert, other
than interests owned by members of the Zandman Parties, shall obtain ownership
or control in one or more series of transactions of more than 50.1% of the
common stock or 50.1% of the voting power of VPG entitled to vote in the
election of members of the board of directors of VPG or similar governing body;
  (b) Any person or group of persons, acting in concert, other than interests
owned directly or indirectly by members of the Zandman Parties, , shall obtain
ownership or control in one or more series of transactions of more than 50.1% of
the common stock or more than 50.1% of the voting power of the Borrower entitled
to vote in the election of members of the board of directors of the Borrower or
similar governing body; or   (c) Any person or group of persons, acting in
concert, other than interests owned directly or indirectly by members of the
Zandman Parties, shall obtain ownership or control in one or more series of
transactions of more than 50.1% of the common stock or more than 50.1% of the
voting power of VPI entitled to vote in the election of members of the board of
directors of VPI or similar governing body.


3

--------------------------------------------------------------------------------




Commitment USD 15,000,000 to the extent not cancelled, reduced, terminated or
transferred under this Agreement.   Commitment Period The period from the
Agreement Date to the earlier of the date falling three years following the
Agreement Date or the date the Commitment is entirely cancelled (both dates
inclusive).   Consolidated With respect to any person and any specified
Subsidiaries, refers to the consolidation of financial statements of such person
and such Subsidiaries and of particular items in such financial statements in
accordance with GAAP.   Debentures Debentures (Igrot Hov) signed by the Borrower
and each Guarantor, in the forms satisfactory to the Bank, including for the
creation of the following first ranking collaterals with respect to each of the
foregoing:           (a)         a floating charge over all assets;   (b) a
fixed charge over uncalled/unpaid-up share capital and goodwill;   (c) a fixed
charge and assignment over all intellectual property rights; and   (d) a fixed
charge and assignment over all rights under insurance policies.   Default An
Event of Default or an event or circumstance which but for the giving of notice,
passage of time, the making of any determination or fulfilment of any other
applicable condition (or any combination of the foregoing) would constitute an
Event of Default.   Default Interest As described in Clause 8.3.   EBITDA To be
computed according to the mechanism set forth in Schedule 1 of this Agreement
(which Schedule may be amended from time to time by the written consent of the
parties hereto).   Environmental Claim         Any and all obligations,
liabilities, losses, administrative, regulatory or judicial actions, suits,
demands, decrees, claims, liens, judgments, notices of non-compliance, notices
of potential or actual liability or violation, investigations or proceedings by
or before any Governmental Authority or damages (including consequential and
punitive damages), penalties and out-of-pocket costs, expenses, reimbursements
or attorneys’ or consultants’ fees relating to the foregoing, incurred under any
Applicable Environmental Standards, including (a) any and all claims by any
person for enforcement, clean-up, removal, response, remedial or other actions
or damages pursuant to any Applicable Environmental Standards and (b) any and
all claims by any person seeking damages, contributions, indemnification, cost
recovery, compensation or injunctive relief resulting from hazardous substances
or arising from alleged injury to health, safety or the environment, or
non-compliance with Applicable Environmental Standards.   Event of Default An
event specified as such in Clause 16 (Events of Default).   Facility The
revolving loan facility made available under this Agreement as described in
Clause 2.


4

--------------------------------------------------------------------------------




Facility Office The Tel Aviv branch of the Bank or such other branch of the Bank
or an Affiliate as may be designated by the Bank by written notice to the
Borrower at least seven (7) days in advance.   Finance Documents         (a)
        This Agreement;           (b) The Subordination Agreement;   (c) The
Security Documents;   (d) Each Request; and   Any other document designated as
such by the Bank and the Borrower or replacing an existing Finance Document.  
GAAP Generally accepted accounting principles in Israel, consistently applied,
as in effect from time to time.   Governmental Authority       The government or
any political subdivision of the government of the State of Israel or any other
country, any agency, department or any other administrative authority or
instrumentality thereof, including, without limitation, any local or other
governmental agency or other authority within the State of Israel or that other
country.   Guarantees   Letters of Guarantee signed by each of the Guarantors
and VPG, in the forms satisfactory to the Bank.   Guarantors (a) Tedea-Huntleigh
International Ltd;   (b) T-H Technology Ltd;   (c) T-H Industrial Properties
Ltd; and   Any other party which guarantees the payment of the Borrower's debts
and obligations under this Agreement to the Bank, subsequent to the Agreement
Date (except VPG).   Indebtedness With respect to any person (without
duplication):   (a) all indebtedness of such person for borrowed money;   (b)
all obligations of such person for the deferred purchase price of capital assets
or for any part of the deferred purchase price of other property or services
which purchase price for other property or services is due more than six months
(or a longer period of up to one year, if such terms are available from
suppliers in the ordinary course of business) from the date of incurrence of the
obligation in respect thereof;   (c) all obligations of such person evidenced by
notes, bonds (other than performance bonds), debentures or other similar
instruments;    (d) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property) and all other indebtedness secured by a lien on the property or
assets of such person;


5

--------------------------------------------------------------------------------




        (e)         all Capital Lease Obligations of such person;
                                           (f) all obligations, contingent or
otherwise, of such person under acceptance, letter of credit or similar
facilities;   (g) all obligations in respect of disqualified stock or other
obligations of such person to purchase, redeem, retire, defease or otherwise
acquire for value any capital stock of such person or any warrants, rights or
options to acquire such capital stock, which obligations shall be valued, in the
case of redeemable preferred stock, at the liquidation preference payable upon
mandatory redemption and, in the case of other such obligations, at the amount
that, in light of all the facts and circumstances existing at the time of
determination, can reasonably be expected to become payable;   (h) all
obligations of such person under Swap Agreements;   (i) a guarantee of such
person;   (j) all Indebtedness referred to in clauses (a) through (h) above
secured by (or which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien on property (including
accounts and contract rights) owned by such person, even though such person has
not assumed or become liable for the payment of such Indebtedness;   (k) all
unfunded pension liabilities; and   (l) the Indebtedness of any partnership or
unincorporated joint venture in which such person is a general partner or a
joint venturer.

6

--------------------------------------------------------------------------------




India Transducers Asset Sale       The sale by Tedea-Huntleigh International Ltd
(an Israeli company) to Vishay Precision Transducers India Private Ltd of
certain load cell manufacturing assets for an aggregate purchase price of
approximately USD 8,000,000.   Interest Payment Date The final day of an
Interest Period.   Interest Period As determined in Clause 7 (Interest Periods).
  Investment As applied to any person (the “investor”) but without duplication:
(a) any direct or indirect purchase or other acquisition by such investor of
stock or other securities of any other person, (b) any guarantee by such
investor of obligations of any other person, (c) any direct or indirect loan,
advance or capital contribution by such investor to any other person, including
all Indebtedness and accounts receivable owing to such investor from such other
person which are not current assets or did not arise from sales to such other
person in the ordinary course of business and (d) any Swap Agreement entered
into by such person.   Israeli Corporate Group The Borrower and its direct or
indirect Subsidiaries, except the PM Group.   Legal Opinion A legal opinion
signed by U.S. counsel reasonably acceptable to the Bank, relating to the
legality, validity, binding effect and enforceability of the Guarantee provided
by VPG.   LIBOR (London Inter Bank Offered Rate) means the interbank interest
offered on the London market for USD or EUR, as the case may be, for the
relevant Interest Period. LIBOR will be determined in accordance with the data
published by Reuters on the LIBOR 01 screen as of 11:00, two Business Days
before the first day of that period, or, if no data is published on the screen
or by Reuters, the terms of the below Clause 12 (Unavailability of Currencies)
will apply. Should the LIBOR be a negative number, the interest will be
calculated on the basis that the LIBOR is equal to 0%.   Loan The principal
amount of each loan borrowed by the Borrower under this Agreement or the
principal amount outstanding of that borrowing.   Mandatory Costs The cost
imputed to the Bank of compliance with any applicable regulatory or central bank
requirement relating to the Loan.   Margin 2.15% p.a.   Material Adverse Change
Any material adverse change in:           (a)         the business, condition
(financial or otherwise), results, operations or properties of (i) the Borrower
or (ii) the Borrower and its Subsidiaries taken as a whole;   (b)  the binding
nature, validity or enforceability of any of the Finance Documents;   (c) the
ability of the Borrower or any of the Guarantors and/or VPG to perform its
obligations under any of the Finance Documents to which it is a party; or   (d)
the validity, perfection, priority or enforceability of any security granted to
the Bank under the Security Documents.


7

--------------------------------------------------------------------------------




Maximum Interest The interest payable under this Agreement plus Unauthorised
Overdraft Interest.   Obligor (a)         The Borrower;   (b)   VPG; and   (c)  
each Guarantor.   Officer's Compliance
Certificate A certificate in the form of Schedule 2.   Payment Date A day on
which principal and/or interest is payable.   Permitted Acquisition       An
Acquisition (a) in which the Borrower provides at least 15 Business Days' prior
written notice to the Bank, together with pro forma financial information and
revised projections giving effect to the Acquisition, (b) of a business that is
in a Permitted Business, (c) in compliance with applicable laws, (d) in which
the Board of Directors of the target approves the sale, (e) where no Default or
Event of Default has occurred and is continuing before, and after giving effect
to, the Acquisition and the representations in the Finance Documents shall be
correct in all material respects at the time of such Acquisition and (f) in
which, for Acquisitions with a purchase price in excess of USD 5,000,000, the
Borrower provides such documentation and information as the Bank reasonably
requests; provided, any such Acquisition shall not be effected when the Leverage
Ratio (as defined in Clause 15.13(a)(ii)) (on a pro forma basis after giving
effect to the Acquisition) is greater than or equal to 1.5:1.0.   Permitted
Business Owning, operating, managing and maintaining a business engaged in the
design, manufacture, marketing and delivery of sensors, sensor-based systems and
foil technology-based products, such as resisters, resistive sensors, and
sensor-based systems, all for a wide variety of applications, and all lines of
business reasonable related thereto.   PM Group Vishay PM Group Limited and its
direct and indirect Subsidiaries.   Repayment Date As set out in the Request for
the relevant Loan, provided that:   (a)         Each Repayment Date shall
coincide with an Interest Payment Date; and   (b) The final Repayment Date for
any Loan shall not be later than the end of the Commitment Period.   Reported
Person (a) The Borrower;   (b) Each Guarantor;   (c) Vishay Waste Collection
Systems B.V.;   (d) Vishay Waste Collection Systems N.V.;   (e) Vishay PM
Onboard (Ireland) Limited; and   Any other Subsidiary of the Borrower which
succeeds to a Reported Person's activity or a significant portion thereof
subsequent to the Agreement Date.   Request A request made by the Borrower for a
Utilisation, substantially in the form of Schedule 3 (Form of Request).


8

--------------------------------------------------------------------------------




Reference Banks The principal London offices of Standard Bank plc, HSBC Bank plc
and The Royal Bank of Scotland plc.   Restricted Payment               (a)
        any dividend or other distribution, direct or indirect, on account of
any shares of any class of capital stock of the Borrower or any of the
Guarantors, as the case may be, now or hereafter outstanding, except a dividend
payable solely in shares of capital stock of the Borrower or such Guarantor, as
the case may be;   (b) any redemption, retirement, purchase or other
acquisition, direct or indirect, of any shares of any class of capital stock of
the Borrower or any of the Guarantors, as the case may be, now or hereafter
outstanding, or of any warrants, rights or options to acquire any such shares or
interests, except to the extent that the consideration therefor consists solely
of shares of capital stock of the Borrower or such Guarantor;   (c) any sinking
fund, other prepayment or instalment payment on account of any capital stock of
the Borrower or any of the Guarantors;   (d) any other payment, loan or advance
to a shareholder or other equity holder of the Borrower or any Guarantor whether
in the capacity of such person as a shareholder or otherwise, except salaries
and other compensation, the payment of which is not otherwise restricted under
the Finance Documents, paid in the ordinary course of business, consistent with
past practice and/or with general practice concerning payments made to officers
and/or service providers of similarly situated companies;   (e) any forgiveness
or release without adequate consideration (it being clarified that in case of a
conversion of debt to capital stock, the capital stock would be deemed to be
"consideration" for the debt, the adequacy of which shall be determined on a
case-by-case basis) by the Borrower or any Guarantor of any Indebtedness or
other obligation owing to the Borrower or such Guarantor by a shareholder or
other equity holder of the Borrower or a Guarantor; or   (f) any payment of
principal, interest, fees or other amounts in respect of subordinated
Indebtedness.   Security Documents (a) each Guarantee; and     (b) each
Debenture.   Senior Agent   JPMorgan Chase Bank, National Association.   Senior
Credit Facility The credit facility made available to VPG or its wholly-owned
direct or indirect subsidiaries under the Credit Agreement by and among VPG, the
Senior Agent, and others, dated as of 14 10 2010, as amended or replaced.  
Subordination Agreement The document titled "Subordination Agreement" signed by
the Bank, the Senior Agent and VPG on or about the date of this Agreement.  
Subsidiary As defined in the Securities Law, 5728-1968, i.e. a company in which
another company holds fifty percent or more of the nominal value of its issued
share capital or of the voting power therein or is entitled to appoint half or
more of the directors or its general manager.


9

--------------------------------------------------------------------------------




Swap Agreement       Any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.   Tangible Shareholders
Equity   The excess of total assets over total liabilities, total assets and
total liabilities each to be determined in accordance with the mechanism set
forth in Schedule 4 of this Agreement (which Schedule may be amended from time
to time by the parties' written consent).   TARGET2 The Trans-European Automated
Real-time Gross Settlement Express Transfer payment system which utilises a
single shared platform and which was launched on 19 November 2007   TARGET Day
Any day on which TARGET2 is open for the settlement of payments in EUR.   Taxes
Includes all present and future income and other taxes, levies, imposts,
deductions, charges and withholdings in the nature of taxes whatsoever together
with interest thereon and penalties with respect thereto, if any, and any
payments made on or in respect thereof and "Taxation" shall be construed
accordingly.   Unauthorised Overdraft
Interest A supplement to the interest under this Agreement in respect of a debit
balance in the Borrower's Account which is not within an authorised overdraft
facility.   Utilisation A utilisation of the Facility, i.e., the provision of a
Loan.   Utilisation Date The date of a Utilisation.   VPG Vishay Precision
Group, Inc.   VPI Vishay Precision Israel Ltd.   Zandman Parties (a) the estate
of the late Dr Felix Zandman, (b) his spouse, (c) lineal descendants of the
foregoing, (d) any trusts for the benefit of any of the foregoing, and (e) any
entities owned exclusively by the foregoing.


1.2 Interpretation                   (a)       In this Agreement, unless the
contrary intention appears, a reference to:   (i)       an "amendment" includes
a supplement, novation or re-enactment and "amended" is to be construed
accordingly;   "assets" includes properties, revenues and rights of every
description;   an "authorisation" includes an authorisation, consent, approval,
resolution, licence, exemption, filing and registration;   a "month" is a
reference to a period starting on one day in a calendar month and ending on the
day before the numerically corresponding day in the next calendar month, except
that if there is no numerically corresponding day in the month in which that
period ends, that period shall end on the last day in that calendar month;

10

--------------------------------------------------------------------------------




a "person" includes any person, firm, company, corporation, partnership,
association, government, state, Governmental Authority or other entity or one or
more of them;

 

a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
inter-governmental or supranational body, Agency, department or regulatory,
self-regulatory or other authority or organisation;

  a "screen" in the definition of "LIBOR" includes any replacement screen or
page nominated by the British Bankers Association as the information vendor for
the purpose of displaying British Banker Association Interest Settlement Rates
for deposits in various currencies;   (ii) a provision of law is a reference to
that provision as amended or re-enacted;   (iii)       a Clause or Schedule is a
reference to a clause of or schedule to this Agreement;   (iv) a person includes
its successors and/or assigns;   (v) this Agreement or another document is a
reference to that Finance Document or other document as amended, subject to
compliance with the terms of this Agreement; and   (vi) a time of day is a
reference to Tel Aviv time.   (b) The headings in this Agreement are for
convenience only and are to be ignored in construing this Agreement.   (c)      
In this Agreement, words denoting the singular include the plural and vice
versa; words denoting any gender include all genders.   2. THE FACILITY
                  (a) Subject to the terms of this Agreement, the Bank agrees to
grant to the Borrower a USD revolving loan facility up to an aggregate principal
amount not exceeding the Commitment.   (b) The Bank shall only be obliged to
lend if the conditions precedent under Clause 4 (Conditions Precedent) have been
satisfied in accordance with the terms of that Clause.   3. PURPOSE   The
Borrower shall apply the proceeds of the Loan for lawful corporate purposes. The
Bank shall be under no responsibility to ensure that the Borrower complies with
the above.   4. CONDITIONS PRECEDENT   The obligation of the Bank to grant the
Loan is subject to fulfilment of the following conditions precedent to the
Bank's full satisfaction, not later than seven days following the date of
signature hereof:   (a) Opening the Borrower's Account with the Bank in
accordance with all the Bank's procedures, including compliance with "know your
customer" and other background checks relating to the Borrower and signatories.
  (b) Receipt by the Bank of Certified True Copies of the constitutional
documents of each Guarantor and of VPG.   (c) Execution of the Finance Documents
in the form acceptable to the Bank.

11

--------------------------------------------------------------------------------




(d) Provision of acknowledgment of counsel, evidencing due corporate action
authorising each Obligor to enter into the transaction contemplated hereby and
authorising that Obligor's signatories to act on its behalf.   (e) Receipt by
the Bank of all the insurance certificates and receipts in respect of payment of
the insurance premiums for the insurance of the assets of the Borrower and each
Guarantor and copies of all insurance contracts, as described in Clause 15.4,
paragraphs (a)-(c).   (f) Receipt by the Bank of the Legal Opinion in the form
acceptable to the Bank.   (g)       Receipt by the Bank of the Borrower's
audited annual solo financial statements for the year 2010.   (h) Receipt by the
Bank of evidence that there are no outstanding loans or advances to any member
of the Israeli Corporate Group or VPI under the 2010 Note Instrument (as defined
in the Senior Credit Facility agreement).   (i) Payment of reasonable legal fees
pursuant to Clause 17(c).   (j) On each Utilisation Date:   (i) the
representations and warranties in Clause 14 (Representations and Warranties) to
be repeated on those dates are correct;   (ii) no Default is outstanding;  
(iii)       no law, regulation, ruling or other action of any Governmental
Authority shall be in effect or shall have occurred, the effect of which would
be to prevent any party to this Agreement from fulfilling its obligations; and  
(iv) all fees payable hereunder by the Borrower to the Bank on or before
Utilisation have been paid when due (or will be paid simultaneously with the
Utilisation).                 5. UTILISATION  

5.1 Drawdown                 The Borrower may make a Utilisation during the
Commitment Period if the Bank receives not later than 10:00 a.m. three Business
Days before the proposed Utilisation Date, a duly completed Request for such
Utilisation. Any Request once delivered is irrevocable. The undrawn amount (if
any) of the Commitment shall automatically be cancelled on the close of business
on the last day of the Commitment Period.   5.2 Completion of Requests   A
Request for a Utilisation will not be regarded as having been duly completed
unless:  

                (a)       the Utilisation Date of such Utilisation is a Business
Day falling on or before the last day of the Commitment Period;   (b) the
currency and amount comply with Clause 5.4 (Currency and amount);   (c) the
Interest Period selected for such Utilisation complies with Clause 7 (Interest
Periods);   (d) the interest rate selected for such Utilisation complies with
Clause 8.1 (Interest rate); and

12

--------------------------------------------------------------------------------




(e)       the final Repayment Date selected for such Utilisation being a Loan is
scheduled to occur no later than the end of the Commitment Period.   5.3 Number
of Requests and Drawdowns                 The Borrower may, subject to the other
terms of this Agreement, deliver one Request on any one Business Day. No further
Request may be delivered by the Borrower during the period of three Business
Days following the delivery of a Request.   5.4 Currency and amount   (a) The
currency specified in the Request must be USD or EUR.   (b) The amount of the
proposed Utilisation must be such that its Base Currency Amount is less than or
equal to the Available Commitment.   5.5 Availability of Utilisations   Subject
to the terms of this Agreement, the Bank shall make each Utilisation available
to the Borrower on the relevant Utilisation Date.   6. REPAYMENT, PREPAYMENT AND
CANCELLATION   6.1 Repayment   (a) Repayment of the principal amount of each
Loan will be on the Repayment Dates set out in the relevant Request. Where more
than one Repayment Date is indicated in the Request, repayment shall be in equal
instalments on those dates.   (b) The Borrower shall pay all interest accrued on
account of each Loan on each Interest Payment Date.   6.2 Voluntary prepayment  
The Borrower may, by giving not less than 10 Business Days' prior notice to the
Bank, prepay a Loan in whole or in part at any time, provided that:   (a) each
prepayment shall be in a minimum amount equal to USD 1,000,000 and integral
multiples of USD 200,000 in excess of such minimum amount (or the entire
outstanding balance of the Loan in excess of such minimum amount); and   (b) if
the intended date for prepayment is not an Interest Payment Date, the prepayment
shall be subject to a prepayment fee to be determined by the Bank.   6.3
Currency   Loan and interest payments shall be repaid in the currency of that
Loan.   6.4 Non-Business Days   If a payment falls on a day which is not a
Business Day, then that payment shall instead be made on the next Business Day
in that calendar month (if there is one), or the preceding Business Day (if
there is not).   6.5 Voluntary cancellation   The Borrower may, without premium,
fee or penalty by giving not less than five Business Days’ prior written notice
to the Bank, cancel the unutilised amount of the Commitment, provided that any
cancellation shall be in a minimum amount of USD 1,000,000 and in whole
multiples of USD 1,000,000 in excess of such minimum amount (or the entire
unutilised Commitment).

13

--------------------------------------------------------------------------------




6.6 Miscellaneous provisions                   (a)       Any notice of
prepayment and/or cancellation under this Agreement is irrevocable.     (b) All
prepayments under this Agreement shall be made together with accrued interest on
the amount prepaid and any amount due in respect of that prepayment under Clause
6.2.   (c) No prepayment or cancellation is permitted except in accordance with
the express terms of this Agreement.     (d) No amount of Commitment cancelled
under this Agreement may subsequently be reinstated.   (e) Unless a contrary
indication appears in this Agreement, any part of the Facility which is prepaid,
repaid or expired may be reutilised in accordance with the terms of this
Agreement.   7. INTEREST PERIODS     7.1 Interest Periods   (a) Each Interest
Period for a Loan shall be for a period of one month or three months – as per
Borrower's election.   (b) Each Interest Period for a Loan shall start on the
Utilisation Date or (if already made) on the last day of its preceding Interest
Period.   7.2 Non-Business Days   (a) If an Interest Period would otherwise end
on a day which is not a Business Day, that Interest Period shall instead end on
the next Business Day in that calendar month (if there is one) or the preceding
Business Day (if there is not).   (b) If an Interest Period commences on the
last Business Day of a calendar month and if there is no corresponding day in
the calendar month in which it is to end, then it shall end on the last Business
Day of such calendar month.   7.3 Coincidence with the Repayment Date   If an
Interest Period would otherwise overrun the Repayment Date for that Loan, it
shall be shortened so that it ends on that Repayment Date.   8. INTEREST   8.1
Interest rate   The rate of interest shall be equal to the following:   (a) The
Base Rate plus the Margin,     Plus:     (b) Mandatory Costs.


14

--------------------------------------------------------------------------------




8.2 Interest shall be calculated on the amount of the outstanding drawing on a
daily basis and on the basis that there are 360 days in each year.
                8.3 Default interest   Default Interest shall be 2% p.a. over
the Interest as determined in clause 8.1. Any sum payable by the Borrower which
is not paid when due will bear Default Interest until actual payment.   9.
PAYMENTS   9.1 Place   All amounts due to be paid by the Borrower under this
Agreement shall be made to the Bank by debiting the Borrower's Account held at
the Bank on the Payment Dates, or shall otherwise be made by the Borrower to
such other place as the Bank may notify to the Borrower for this purpose 5
(five) days in advance.   9.2 Application   The Bank may apply any amount
received by it for the Borrower in or towards payment (on the date and in the
currency and funds of receipt) of any amount due from the Borrower under this
Agreement or in or towards the purchase of any amount of any currency to be so
applied.   9.3 Set-off and counterclaim   All payments made by the Borrower
shall be made without set-off or counterclaim.   9.4 Partial payments  
(a)       If the Bank receives a payment insufficient to discharge all the Loan
then due and payable by the Borrower, the Bank shall apply that payment towards
the obligations of the Borrower in the following order:   (i) firstly, in or
towards payment of any unpaid fees, costs and expenses of the Bank;   (ii)
secondly, in or towards payment of any interest amount due but unpaid under this
Agreement; and   (iii)       thirdly, in or towards payment of the principal
amount and any other sum due but unpaid under this Agreement.   (b) Paragraph
(a) above shall override any appropriation made by an Obligor.   9.5 Overdraft  
Unless otherwise authorised by the Bank:   (a)       Nothing in this Agreement
shall be deemed to permit an overdraft in the Borrower's Account. Overdraft
amounts in the Borrower's Account shall bear Maximum Interest.   (b)       The
Borrower's Account shall be debited in respect of Maximum Interest thereupon.
The debit of Maximum Interest shall not be considered as an agreement by the
Bank or its approval to the unauthorised debit balance.

15

--------------------------------------------------------------------------------




(c) The Interest Periods for Maximum Interest payable by the Borrower will be
three-month periods coinciding with each calendar quarter. Maximum Interest will
be capitalised at the end of each such Interest Period if unpaid.   (d) Subject
to any other provisions of this Agreement, the Bank will notify the Borrower of
any change in the Unauthorised Overdraft Interest and/or Maximum Interest in the
manner and at the times prescribed by law.     (e)       The Bank will only
allow a debit balance in the Borrower's Account at its sole discretion, subject
to all applicable laws and regulations (including Bank of Israel regulations),
in exceptional cases and for a pre-determined provisional period. The Bank will
promptly notify the Borrower of the provision, terms and conditions and expiry
date of such exceptional overdraft, and the Borrower shall be deemed to agree to
such terms and conditions.   10. SECURITY                 (a) The repayment and
discharge of all monies at any time owing in respect of the Loan will be secured
by the Security Documents and all other security at any time given to the Bank
in respect of the Borrower's liabilities to the Bank.   (b) Without prejudice to
paragraph (a), the Borrower shall procure that any person which becomes a
Guarantor in accordance with the terms of this Agreement subsequent to the
Agreement Date shall execute and deliver to the Bank a Guarantee and Debenture.
  11. TAXES   11.1 Payments   All payments to be made by the Borrower or on its
behalf to the Bank shall be made free and clear of and without deduction for or
on account of all Taxes imposed or levied by or on behalf of Israel or any other
jurisdiction from or through which such payment is made or any authority therein
or thereof having power to tax in connection with the performance by the Obligor
of its obligations under the Finance Documents ("Applicable Taxes") unless that
Obligor is compelled by law to make payment subject to such Applicable Taxes.  
11.2 Grossing up   All Applicable Taxes (other than Applicable Taxes on the
overall net income of the Bank, which are not deducted from a payment hereunder)
shall be paid by the Borrower promptly upon its becoming aware that it is
obliged to pay the same. The Borrower will indemnify the Bank in respect of all
such Applicable Taxes (other than Applicable Taxes on the overall net income of
the Bank which are not deducted from a payment hereunder). In addition, if any
Applicable Taxes or amounts in respect thereof must be deducted from any amount
payable or paid by the Borrower under any Agreement (or payable or paid by the
Bank under any Agreement), the Borrower shall pay such additional amounts as may
be necessary to ensure that the Bank receives a net amount equal to the full
amount which it would have received had payment not been made subject to such
Applicable Tax. The Borrower shall deliver to the Bank, within 30 days of each
payment, evidence satisfactory to the Bank (including all relevant tax receipts)
that such Applicable Taxes have been duly remitted to the appropriate authority.
  If the Bank determines, in its sole discretion, that it has received a refund
of any Applicable Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 11,2, it shall pay to the Borrower within 30 days of receipt an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 11.2 with respect to
the Applicable Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Bank, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Bank in the event the Bank is required
to repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other person.

16

--------------------------------------------------------------------------------




12. UNAVAILABILITY OF CURRENCIES   12.1 Reference Banks                   If a
screen rate is not available for USD, EUR or the relevant Interest Period of a
Loan, LIBOR shall be determined according to the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Bank at its request
quoted by the Reference Banks to be the respective rates at which they are
offering USD or EUR deposits to leading banks in the London interbank market at
or about 11:00 a.m. two Business Days before the first day of that period for
the offering of deposits in USD or EUR and for a period comparable to the
relevant Interest Period.   12.2 Absence of quotations   If LIBOR is being
determined by quotations by the Reference Banks and a Reference Bank does not
supply an offered rate by 1:00 p.m. two Business Days before the first day of
the relevant Interest Period, the applicable LIBOR shall, subject to Clause 12.3
(Market disruption), be determined on the basis of the quotations of the
remaining Reference Banks.   12.3 Market disruption   If LIBOR is being
determined by quotations by the Reference Banks and no, or only one, Reference
Bank supplies a rate for the purposes of determining LIBOR by 1:00 p.m. two
Business Days before the first day of the relevant Interest Period or the Bank
otherwise determines that adequate and fair means do not exist for ascertaining
LIBOR, then the relevant Loan shall continue until the expiry of the Interest
Period on such basis as the Bank determines feasible including redenomination of
the currency according to Clause 13. The Borrower shall be entitled to prepay
that Loan according to terms agreed with the Bank.   13. REDENOMINATION   Upon
any redenomination of a Loan under Clause 12.3, the Bank shall, to the extent
that it believes the terms hereunder to be inappropriate for the re-denominated
currency, issue a new loan agreement to the Borrower.   14. REPRESENTATIONS AND
WARRANTIES   14.1 Representations and warranties   The Borrower makes the
representations and warranties set out in this Clause 14 (Representations and
Warranties) to the Bank, in reliance on which the Bank has entered into this
Agreement.   14.2 Status and authority   The Borrower and each of its
Subsidiaries is duly organised and validly existing under the laws of its
jurisdiction of incorporation, with full power, authority, and legal right to
own its property and carry on its business as now conducted and as contemplated
to be conducted, and has taken all actions necessary to authorise it to execute,
deliver, perform, and observe the terms and conditions of the Finance Documents
to which it is a party.   14.3 Government Authorisations   All consents,
licenses, authorisations and approvals of, and exemptions by, any Governmental
Authority that are necessary for the existence and operation of the Borrower and
each of the Guarantors, as currently conducted, have been obtained.

17

--------------------------------------------------------------------------------




14.4 No Default   No Default is outstanding or might result from the making of a
Loan.   14.5 Authorisations                   All authorisations required in
connection with the entry into, performance, validity and enforceability of the
Finance Documents have been obtained or effected and are in full force and
effect.   14.6 Litigation   Except as disclosed in the Borrower's and all
Guarantors' financial statements, no legal proceedings are pending or, to the
best of the Borrower’s knowledge, threatened, against the Borrower or any of the
Guarantors, before any court or Governmental Authority that are or might:  
(a)       to the extent they are for money damages, are not fully covered by
insurance (subject to usual deductibles and exclusions in an aggregate amount
not exceeding USD 1,000,000);     (b) to the extent they are not for money
damages, would reasonably be expected to result in a Material Adverse Change;  
  (b) restrain or enjoin or have the effect of restraining or enjoining the
performance or observance of the terms and conditions of any material term of a
Finance Document; or   (c) in any other manner question the validity, binding
effect or enforceability of any Finance Document.   14.7 Information   (a) All
written information provided or delivered by it and each of its Subsidiaries to
the Bank was true, correct and complete in all material respects and not
misleading in any material respect as of the date that it was delivered; and  
(b) all written information provided or delivered by it and each of its
Subsidiaries to the Bank did not omit, as at the date that it was delivered, any
material information which, if disclosed, might adversely affect the decision of
a financial institution considering whether to enter into this Agreement.   14.8
Compliance   To the Borrower's knowledge, it and each of the Guarantors are
currently complying with applicable laws and regulations in all material
respects and there is no event or circumstance which would be likely to cause it
or any of the Guarantors to cease to comply with such laws and regulations in
any material respect.   14.9 Insurances   All insurances of the Borrower and
each of the Guarantors are or, at the time they are required to be maintained or
effected, will be, in full force and effect and so far as it is aware no event
or circumstance has occurred, nor has there been any omission to disclose a
fact, which would in either case entitle any insurer to avoid or otherwise
reduce its liability under any policy relating to the insurances.   14.10 Title
and ownership     The Borrower and each of the Guarantors have good and
marketable title to its assets.

18

--------------------------------------------------------------------------------




14.11 Environment                (a)       The Borrower, each of the Guarantors
and their business, operations, leaseholds and property are in compliance with
all Applicable Environmental Standards. The Borrower is not aware of any
circumstances, which may prevent compliance in the future, where, such
non-compliance shall constitute a Material Adverse Change.   (b) To the
knowledge of the Borrower, no Environmental Claim exists other than those
referred to in the notes to the Borrower's or the Guarantors' Financial
Statements.   14.12 Stamp duties   The Borrower shall bear and pay all stamp or
registration duty or similar taxes or charges, if any, which shall be payable in
respect of the Finance Documents.   14.13 Jurisdiction/governing law   The
Borrower’s:   (a)       irrevocable submission under Clause 26 (Governing Law &
Jurisdiction) to the jurisdiction of the courts of Israel; and   (b) agreement
that the Finance Documents are governed by Israeli law are legal, valid and
binding.   14.14 Times for making representations and warranties              
The representations and warranties set out in this Clause 14:   (a) are made by
the Borrower on the date of this Agreement; and   (b) are deemed to be repeated
by the Borrower on each Utilisation Date with reference to the facts and
circumstances then existing, with the same force and effect as if made on such
date; and   (c) are deemed to be repeated by the Borrower on each Interest
Payment Date with reference to the facts and circumstances then existing, with
the same force and effect as if made on such date.   15. UNDERTAKINGS   15.1
Duration   The undertakings in this Clause 15 (Undertakings) remain in force
from the date of this Agreement for so long as any amount is or may be
outstanding under this Agreement.   15.2 Information & reports               The
Borrower shall supply to the Bank:   (a) annual audited financial statements of
the Borrower and each Guarantor, not later than 120 days after the end of each
fiscal year on a best efforts basis, but in any event not later than 210 days
after the end of each fiscal year, and not later than 90 days after the end of
each quarter the Borrower's and each Guarantor's quarterly reviewed financial
statements;   (b) annual audited consolidated financial statements of VPG, not
later than 120 days after the end of each fiscal year, along with annual
(un-audited) solo financial spreadsheets of each Reported Person which were used
to compile VPG's annual audited consolidated financial statements, and not later
than 90 days after the end of each quarter quarterly reviewed consolidated
financial statements of VPG, along with quarterly solo financial spreadsheets of
each Reported Person which were used to compile VPG's quarterly reviewed
consolidated financial statements;

19

--------------------------------------------------------------------------------




(c)       promptly upon becoming aware of them, details of any litigation,
arbitration or administrative proceedings relating to it or any of its
Subsidiaries, or relating to any statutory breach, which fall within the
categories set forth in Clause 14.6 above and which are current, threatened or
pending and, together, in each case, with details of how it proposes to conduct
such litigation, arbitration or proceedings or otherwise resolve the dispute in
question;                (d) promptly give written notice to the Bank of any
dispute which may exist between the Borrower or any of its Subsidiaries and (A)
any Governmental Authority, or (B) any financial institutions which could
reasonably lead to litigation which falls within the categories set forth in
Clause 14.6 above and;   (e) immediately upon becoming aware of any
Environmental Claim or of any threatened Environmental Claim, and in any event
no later than seven Business Days after becoming aware of such Environmental
Claim or threatened Environmental Claim, the Borrower or its Subsidiary shall
notify the Bank of such occurrence, which notice shall describe in reasonable
detail the nature of the Environment Claim or threatened Environmental Claim;
and followed within 30 days of the Borrower or its Subsidiary becoming aware of
such Environmental Claim or threatened Environmental Claim, a notice describing
the proposed response thereto, and the Borrower or its Subsidiary shall provide
such information concerning any actual or threatened Environmental Claim as may
be reasonably requested by the Bank;   (f) forthwith, details of any event of
which it is aware which may constitute a Material Adverse Change; and   (g) as
soon as practicable after the close of each quarter of each fiscal year of the
Borrower and in any event no later than the date on which financial statements
are required to be delivered for each such quarter or year, as provided in
paragraph (a), the Borrower shall deliver to the Bank an Officer’s Compliance
Certificate certified by the Controller or Chief Financial Officer of the
Borrower (i) demonstrating compliance with the financial covenants set forth in
Clause 15.13 and (ii) certifying that, as at the date of such certificate, there
existed no Event of Default and no Default, or, if any such Event of Default or
Default existed, specifying the nature thereof, the period of existence thereof
and what action the Borrower proposes to take or has taken with respect thereto.


15.3 Notification of Default                The Borrower shall promptly and as
soon as practicable, but in no event later than two (2) Business Days after
knowledge of the occurrence of a Default or an Event of Default, notify the Bank
of any Default (and the steps, if any, being taken to remedy it).   15.4
Insurance   (a)       The Borrower shall, and shall procure that each of the
Guarantors shall insure its assets at all times with a licensed insurer under
the relevant jurisdiction, against reasonable and usual risks in respect of
properties of the same type, and also against such other risks as the Bank may
from time to time indicate, if any, and in accordance with terms and conditions
the Bank will agree upon with insurance companies (hereinafter: the "Policy"),
subject to the law and Bank of Israel Rules, and to pay all insurance fees on
due date and to deliver to the Bank, not later than the date of the first
Utilisation and from time to time upon its first demand, all the insurance
certificates and receipts in respect of payment of the insurance premiums.   (b)
The Borrower shall, and shall procure that each of the Guarantors shall instruct
the insurer as per the following instructions:

20

--------------------------------------------------------------------------------




(i) to set forth in the Policy an irrevocable and unalterable stipulation that
the Bank is the loss payee (mutav), as such term is defined in the Contract of
Insurance Law 5741-1981 (hereinafter: the "Insurance Law"). For the removal of
doubt, it is hereby clarified that the first USD 5,000,000 of insurance proceeds
in respect of the insured assets under the insurance Policy shall be paid
jointly to the Bank and to the Borrower (or to the respective Guarantor – as the
case may be). The Bank hereby agrees that the Borrower (or the respective
Guarantor – as the case may be) may, should it wish to do so, use such insurance
proceeds for the purposes of purchasing replacement equipment, repairing,
constructing or otherwise curing the loss or damage which is the subject matter
of such proceeds. Should the Borrower (or the respective Guarantor – as the case
may be) elect not to use such insurance proceeds as aforesaid, or in case that
the amount of insurance proceeds is in excess of USD 5,000,000 - in which case
such excess amount shall be paid directly to the Bank) then such insurance
proceeds should be deemed as the Borrower's payment on account of the Borrower's
debt to the Bank (if and to the extent that such debt shall be outstanding as of
the date of receipt of such insurance proceeds) and if no such debt shall be
outstanding as of the date of receipt of such insurance proceeds, then such
insurance proceeds shall be paid either to the Borrower or to the respective
Guarantor – as the case may be).                            (ii)       to charge
in favour of the Bank all the Borrower's or Guarantor's rights under the Policy;
and   (iii) to instruct that a copy of the insurance contract shall be furnished
to the Bank following its inclusion as loss payee and as the party possessing a
right of charge as aforementioned.  

None of the foregoing shall require any further agreement on the part of the
Borrower or a Guarantor or those acting on their behalf or instead of them.

 


(c) The Borrower shall, and shall procure that each of the Guarantors shall
furnish to the Bank certification from the insurer and an undertaking on its
part:                      (i)       to notify the Bank, as a pre-condition to
cancellation of the insurance Policy or its termination in any case of
cancellation or termination of the insurance contract, at least 30 days prior to
the date of such cancellation or termination, notwithstanding any other
provision in the Insurance Law;   (ii) not to set-off anything against the
insurance proceeds payable to the Bank in respect of the Borrower's or
Guarantor's assets except for the balance of the insurance premiums not yet paid
in respect of the insurance for the current insurance year only; and   (iii) to
attribute firstly payments of the insurance premiums receivable in relation to
this insurance on account of the insurance premiums due in respect of insurance
of the Borrower's or Guarantor's assets.   (d) If:   (i) the Borrower's or a
Guarantor's assets are not insured by the Borrower;   (ii) the Borrower's or a
Guarantor's assets have been insured in a manner or to an extent that is flawed,
defective or insufficient in the reasonable opinion of the Bank and the Borrower
and/or such Guarantor (as the case may be) have failed to cure such flaw, defect
or insufficiency within thirty calendar days from the receipt of the Bank's
written notice to that extent;   (iii) there has not been furnished to the Bank
within 30 days of the Agreement Date an insurance certificate in respect of the
Borrower's or Guarantor's assets to the reasonable satisfaction of the Bank; or

21

--------------------------------------------------------------------------------




(iv)       seven days prior to the expiration of the insurance of the Borrower's
or a Guarantor's assets the Borrower or that Guarantor has not furnished the
Bank with a certificate of insurance for its assets on such terms and conditions
and for such period as is satisfactory to the Bank;                the Bank may,
without being under any obligation, insure the Borrower's or that Guarantor's
assets and charge the Borrower's Account with the insurance premiums, at the
Bank's discretion.   (e)       The Borrower shall, and shall procure that each
of the Guarantors shall, make, within 30 days of the date of the Bank's request,
any reasonable and usually accepted changes in the Policy for the Borrower's or
that Guarantor's assets. If the Borrower or that Guarantor does not do so the
Bank may proceed in accordance with paragraph (d) above.   (f) The Borrower
shall, and shall procure that each of the Guarantors shall, advise the Bank and
the insurance company immediately of any damage which exceeds USD 250,000 and to
its assets that may entitle it to insurance proceeds, whether the insurance was
effected by the Borrower, a Guarantor or the Bank.   (g) The Borrower shall, and
shall procure that each of the Guarantors shall, upon the first demand of the
Bank, sign all such documents as are necessary for the performance of its
obligations under this Clause 15.4. The Borrower further undertakes, and shall
procure that each of the Guarantors shall undertake, not to cancel or in any way
vary any of the terms and conditions of the insurance without the previous and
written consent of the Bank.

 


15.5

Investments, loans, Acquisitions, etc.

                    

The Borrower shall not, and shall not permit any of the Guarantors to, directly
or indirectly, make or permit to exist any Investment or make any Acquisition,
except that the Borrower and the Guarantors may permit to exist and, so long as
no Default or Event of Default then exists or would be caused thereby, the
Borrower and the Guarantors may make, any of the following Investments:

  (a) (i) Investments by the Borrower or Guarantors in the Borrower or
Guarantors or (ii) any Investments in direct or indirect wholly-owned
Subsidiaries of the Borrower or Guarantors that become Guarantors;   (b)
Investments under Swap Agreements entered into in the ordinary course of
business for the purpose of minimising risk and not for speculative purposes;  
(c) Investments in marketable, direct obligations of the United States of
America, its agencies and instrumentalities maturing within 365 days of the date
of purchase;   (d) Investments in commercial paper issued by corporations, each
of which shall have a net worth of at least USD 100,000,000 and each of which
conducts a substantial part of its business in the United States of America,
maturing within 270 days from the date of the original issue thereof, and which
at the time of Acquisition has the highest rating by Moody’s Investors Service,
Inc. or Standard and Poor’s Corporation;   (e) Investments in bankers’
acceptances, and certificates of deposit maturing within 365 days of the date of
purchase that are issued by, or time deposits maintained with, a commercial bank
organized under the laws of the United States of America or any state thereof or
any country that is a member of the Organization of Economic Cooperation and
Development or a political subdivision of any such country, having capital,
surplus and undivided profits totaling more than USD 100,000,000 and that have
the highest rating by Moody’s Investors Service, Inc. or Standard and Poor’s
Corporation;   (f) Permitted Acquisitions;

22

--------------------------------------------------------------------------------




(g)       Other Investments up to USD 5,000,000;                (h) Investments
in “money market funds” within the meaning of Rule 2a-7 of the Investment
Company Act of 1940, as amended;   (i) Investments received in connection with
the bankruptcy or reorganisation of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case, in the ordinary course of
business;   (j) trade credit extended on usual and customary terms in the
ordinary course of business;   (k) loans to shareholders, directors or officers
in an aggregate amount for all such loans not to exceed USD 500,000 at any one
time outstanding; and   (l) advances to employees to meet expenses incurred by
such employees in the ordinary course of business in an aggregate amount or all
such advances not to exceed USD 500,000 at any one time outstanding.

 


15.6 Mergers and dispositions                (a)       Consolidations and
Mergers. The Borrower shall not, and shall not permit any of the Guarantors to,
directly or indirectly:   (i)       consolidate with or merge into any other
person, except that a Guarantor may consolidate with or merge into the Borrower
or another Guarantor; provided, that if any Guarantor merges or consolidates
with the Borrower, the Borrower shall be the surviving person;     (ii) permit
any person that is not a direct and/or indirect Subsidiary thereof to
consolidate with or merge into it except in connection with a Permitted
Acquisition; or   (iii) enter into any winding-up, liquidation, dissolution,
division or similar transaction except that a Guarantor may be dissolved
following the transfer of all of its assets to the Borrower or one or more
wholly-owned Subsidiaries of the Borrower which are Guarantors (“Transferee”),
subject to the conditions that both before and after the transfer and subsequent
dissolution, no Event of Default or Default shall exist.   (b) Sales and Other
Dispositions. The Borrower shall not, and shall not permit any of the Guarantors
to, directly or indirectly, sell, lease, abandon or otherwise transfer or
dispose of any of its assets or property of any nature except:   (i) sales of
inventory in the ordinary course of its business;   (ii) transfers of assets to
the Borrower or a wholly-owned Subsidiary of the Borrower which is a Guarantor,
so long as such assets remain subject to a valid, perfected first priority lien
in favor of the Bank;   (iii) transfers of equipment that is obsolete or no
longer used or useful in the business of the Borrower or any of its Subsidiaries
and having an aggregate sales price not exceeding USD 5,000,000 for all such
sales after the Agreement Date;   (iv) abandonment or lapse of immaterial
intellectual property in its business judgment; and   (v) the India Transducers
Asset Sale.

23

--------------------------------------------------------------------------------




15.7 Indebtedness               

The Borrower shall not, and shall not permit any of the Guarantors to, directly
or indirectly, create, incur, assume, guarantee, permit to exist or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
other than each of the following:

        (a) obligations under the Finance Documents and other banking services
provided by the Bank;   (b) obligations in an aggregate principal amount not to
exceed USD 5,000,000 in respect of Capital Lease Obligations;   (c) obligations
owing to the Borrower or to a Guarantor from the Borrower or a Guarantor;   (d)
Indebtedness in the form of Investments made in compliance with clause (a) of
Clause 15.5;   (e) obligations under Swap Agreements permitted under Clause
15.5(b); and   (f) other Indebtedness not exceeding USD 5,000,000 in the
aggregate principal amount at any time.

 


15.8 Compliance with laws and payment of taxes                (a)       The
Borrower shall comply with all laws and regulations applicable to it to the
extent that failure to do so would constitute a Material Adverse Change.   (b)
The Borrower shall:   (i)       file, or procure the filing of, all Tax and
informational returns that are required to be filed by it in any jurisdiction;
or   (ii) pay all its Taxes when due, except to the extent the Taxes are
contested in good faith and by appropriate means, and a reserve reasonably
regarded as adequate has been set aside for payment of those Taxes.

 


15.9 Change of business   The Borrower shall not, and shall procure that the
Guarantors shall not, directly or indirectly enter into a business that is not a
Permitted Business.   15.10 Restricted Payments   The Borrower shall not, and
shall not permit any of the Guarantors to, directly or indirectly, declare,
order, pay, make or set apart any sum or property for any Restricted Payment,
except for Restricted Payments declared and paid by direct or indirect
wholly-owned Subsidiaries of the Borrower which are Guarantors to the Borrower
and other direct or indirect wholly-owned Subsidiaries of the Borrower which are
Guarantors.   15.11 Negative pledge                (a)       The Borrower shall
not, and shall not permit any of the Guarantors to, directly or indirectly,
create, incur, assume or permit to exist any lien on or with respect to any
property or assets of the Borrower or any Guarantor, except each of the
following (the items referred to in paragraphs (i) through (vii) are,
collectively, the “Permitted Liens”):   (i)       Liens created in favour of the
Bank pursuant to the Finance Documents;   (ii) Liens for taxes, assessments or
other governmental charges the payment of which is not yet due;   (iii)
statutory liens of landlords or mortgagees of landlords and deposits to secure
the performance of leases in the ordinary course of business, and liens of
carriers, warehousemen, mechanics and materialmen and other like liens incurred
in the ordinary course of business for sums not yet due;

24

--------------------------------------------------------------------------------




(iv)       leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances on real property, in each
case incidental to, and not interfering with, the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;     (v) Capital Leases
incurred in compliance with Clause 15.7(b), provided that no such security
interest shall extend to or cover any property other than the leased property;  
(vi) usual and customary deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business of the Borrower or any Guarantor;
and   (vii) Liens on equipment and real estate of persons that become Guarantors
after the date of this Agreement, provided that such liens existed at the time
the respective corporations became a Subsidiary and were not created in
anticipation thereof, provided that, except as expressly permitted otherwise
above, any such lien does not cover any property or assets after the time such
company becomes a Subsidiary which were not covered immediately prior thereto.  
             (b)       The Borrower shall not, and shall not permit any of the
Guarantors to, agree with any person to restrict or place limitations on the
right of the Borrower or any of the Guarantors to create, incur, assume or
permit to exist any lien on or with respect to any property or asset of the
Borrower or any of the Guarantors or.     15.12

Reported Persons

   

Without prejudice to any of the above provisions of this Clause 15, the Borrower
shall not, and shall not permit any of its Subsidiaries which are Reported
Persons, to, directly or indirectly:

   

             (a)       make any Investment in or Acquisition from a Subsidiary
of the Borrower which is not a Reported Person unless that Subsidiary becomes a
Reported Person;   (b) Consolidate with or merge into any direct and/or indirect
Subsidiary of the Borrower which is not a Reported Person unless the surviving
person shall become (or remain – as the case may be) the Reported Person;   (c)
enter into any dissolution following which all of its assets are transferred to
any direct and/or indirect Subsidiary of the Borrower which is not a Reporting
Person unless that Other Subsidiary becomes a Reported Person;   (d) transfer
assets to any direct and/or indirect Subsidiary of the Borrower which is not a
Reported Person unless such Subsidiary becomes a Reported Person;   (e) create,
incur, assume, guarantee or otherwise become directly or indirectly liable with
respect to any indebtedness to any direct and/or indirect Subsidiary of the
Borrower which is not a Reported Person unless such Subsidiary becomes a
Reported Person; or   (f) declare, order, pay, make or set apart any sum or
property for any Restricted Payment to any direct and/or indirect Subsidiary of
the Borrower which is not a Reported Person unless such Subsidiary becomes a
Reported Person.   15.13

Financial covenants

 


             (a)      

The Borrower shall comply with the following financial covenants calculated on
an unconsolidated basis:

  (i)       Tangible Shareholders Equity ³ USD 65,000,000;   (ii) Indebtedness /
EBITDA (Leverage Ratio) £ 2.50; and   (iii) Tangible Shareholders Equity / Total
Assets ³ 75%.

25

--------------------------------------------------------------------------------




(b) Compliance with paragraph (a) will be checked by the Bank against the
Borrower's annual audited and quarterly reviewed financial statements, with
paragraph (a)(ii) checked against the preceding four quarters on a rolling
basis.                (c)       In this Clause 15.13, accounting terms not
otherwise defined in this Agreement shall be interpreted in accordance with
GAAP.

 


15.14 Use of proceeds                The Borrower shall apply the proceeds of
the Facility wholly and exclusively for the purposes set out in Clause 3
(Purpose).   16. DEFAULT   16.1 Events of Default   Each of the events set out
in Clauses 16.2 to 16.16 (inclusive) is an Event of Default (whether or not
caused by any reason whatsoever outside the control of the Borrower or any other
person).   16.2 Non-payment   The Borrower does not within 3 Business Days of
the due date pay any amount payable by it under this Agreement at the place at
and in the currency in which it is expressed to be payable.   16.3 Breach of
other obligations   The Borrower, VPG and/or any of the Guarantors does not
comply with any provision of the Finance Documents and, if capable of remedy,
that breach is not remedied within 30 (thirty) days of the earlier of receipt of
notice from the Bank specifying the breach and the Borrower first becoming aware
of the failure.   16.4 Misrepresentation   A representation, warranty or
statement made or repeated in or in connection with the Finance Documents or in
any document delivered by or on behalf of the Borrower under or in connection
with the Finance Documents is incorrect or misleading in any material respect
when made or deemed to be made or repeated.   16.5 Legal validity   Any Finance
Document ceases to be a valid, binding and enforceable obligation of, or is
repudiated by, the Borrower, VPG and/or any Guarantor or becomes void or
unenforceable.   16.6 Cross-default   (a)       Any Indebtedness of the Borrower
or any of the Guarantors is not paid when due or within any originally
applicable grace period, and the underlying obligation with respect to which a
default has occurred aggregates USD 1,500,000 or more or could result in a
required payment of USD 1,500,000 or more.   (b) An event of default howsoever
described (or any event which with the giving of notice, lapse of time,
determination of materiality or fulfilment of any other applicable condition or
any combination of the foregoing would constitute such an event of default)
occurs under any document relating to such Indebtedness of the Borrower or any
of the Guarantors, which default would reasonably be expected to result in a
Material Adverse Change.   (c) Any Indebtedness of the Borrower or any of the
Guarantors becomes prematurely due and payable or is placed on demand as a
result of an event of default (howsoever described) under the document relating
to that Indebtedness, in an amount that aggregates USD 1,500,000 or more.

26

--------------------------------------------------------------------------------




(d) Any commitment for, or underwriting of, any such Indebtedness of the
Borrower or any of the Guarantors is cancelled or suspended as a result of an
event of default (howsoever described) under the document relating to that
Indebtedness, and the underlying commitment or underwriting with respect to
which a cancellation or suspension has occurred aggregates USD 1,500,000 or
more.   (e) Any security interest securing any Indebtedness over any asset of
the Borrower or any of the Guarantors becomes enforceable, and the underlying
obligation secured by such security interest aggregates USD 1,500,000 or more.  
             (f)       Without prejudice to paragraphs (a)-(e), any Event of
Default occurs as defined in the Senior Credit Facility agreement.

 


16.7 Insolvency                (a)       The Borrower or any of the Guarantors
is, or is deemed, unable to pay its debts as they fall due or to be insolvent,
or admits inability to pay its debts as they fall due.   (b) The Borrower or any
of the Guarantors suspends making payments on all or any class of their debts or
announce an intention to do so, or a moratorium is declared in respect of any of
their Indebtedness.   (c) The Borrower or any of the Guarantors, by reason of
financial difficulties, begins negotiations with one or more classes of their
creditors with a view to the readjustment or rescheduling of any of their
Indebtedness under Section 350 of the Companies Law, 5759-1999 (or under any
other statute which may or replace supersede such Section).   16.8 Insolvency
proceedings   (a) Any step (including petition, proposal or convening a meeting)
is taken with a view to a composition, assignment or arrangement with any
creditors of the Borrower or any of the Guarantors; or   (b) a meeting of
members of the Borrower or any of the Guarantors is convened for the purpose of
considering any resolution for (or to petition for) its winding-up or for their
administration or any such resolution is passed; or   (c) any person presents a
petition for the winding-up or for the administration of the Borrower or any of
the Guarantors which is not withdrawn or set aside within thirty (30) days; or  
(d) an order for the winding-up or administration of the Borrower or any of the
Guarantors is made.   16.9 Appointment of receivers and managers   (a) Any
liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or the like is appointed in
respect of the Borrower or any of the Guarantors or any material part of their
assets which is not withdrawn or set aside within thirty (30) days; or   (b) The
Borrower or any of the Guarantors requests the appointment of a liquidator,
trustee in bankruptcy, judicial custodian, compulsory manager, receiver,
administrative receiver, administrator or the like; or   (c) any other steps are
taken to enforce any security interest over any material part of the assets of
the Borrower or any of the Guarantors.

27

--------------------------------------------------------------------------------




16.10

Creditors' process

               Any attachment, sequestration, distress or execution affecting
any material asset of the Borrower or any of the Guarantors is issued and not
discharged within 30 days or such shorter period as may render such asset liable
to forfeiture, seizure or sale.   16.11 Cessation or change of business   (a)
      The Borrower or any of the Guarantors ceases, or threatens to cease, to
carry on all or a substantial part of its business (except in case of transfer
and/or assignment of such business or any substantial part thereof to the
Borrower and/or to any other Guarantor – in compliance with the terms of this
Agreement) ; or   (b) The Borrower or any of the Guarantors makes, or threatens
to make, any substantial change in the scope, purpose or nature of their
business or operations.   16.12 Effectiveness of security   Any security by an
Obligor, which value exceeds USD 500,000 is not or ceases to be effective or is
alleged by any such person to be ineffective for any reason and such allegation
is not withdrawn or set aside within thirty (30) days.   16.13 Consents &
illegality   (a) Any Governmental Authority shall have (i) condemned, seized, or
expropriated all or substantially all of the property of the Borrower or any of
the Guarantors; or (ii) taken any action that would constitute a Material
Adverse Change;   (b) Any authorisation, approval, consent, license, exemption,
filing, registration, notarisation or other requirement of any governmental,
judicial or public body or authority necessary to enable the Borrower to comply
with its obligations hereunder shall have been revoked, rescinded, suspended,
held invalid or otherwise limited in effect in a manner that would constitute a
Material Adverse Change; or   (c) Any law, rule or regulation, decree or
directive of any competent authority shall be enacted or issued that shall
impair materially and adversely the ability or the right of an Obligor to
perform its obligations under the Finance Documents to which it is a party; or
it shall become unlawful for an Obligor to perform any such obligations.

 


16.14 Repudiation                An Obligor repudiates any Finance Document to
which it is a party or does or causes to be done any act or thing evidencing an
intention to repudiate a Finance Document.   16.15 Change of Control   If there
shall occur a Change of Control.   16.16 Finance Documents   Without derogating
from the foregoing, any default occurs as detailed in any Finance Document, as
if it were set out in this Agreement.   16.17 Acceleration   On and at any time
after the occurrence of an Event of Default the Bank may, by notice to the
Borrower:

28

--------------------------------------------------------------------------------




(a) demand that all or part of the Loan, together with accrued interest and all
other amounts accrued under this Agreement be immediately due and payable,
whereupon they shall become immediately due and payable;   (b) demand that all
or part of the Loan together with accrued interest be payable on demand,
whereupon they shall immediately become payable on demand by the Bank; and/or  
(d) charge Default Interest.   17. FEES AND EXPENSES              (a)      The
Borrower shall pay to the Bank an upfront fee of USD 45,000 (0.3% of the
Commitment) upon the Agreement Date.   (b) The Borrower shall pay to the Bank an
unused fee computed at the rate of 0.35% per annum (based on 360 days per annum)
on the daily amount of the Available Commitment from the Agreement Date to the
last day of the Commitment Period. Such Commitment Fee shall be payable in USD
quarterly in arrears, at the end of each calendar quarter, commencing at the end
of the calendar quarter in which the Agreement Date occurs, and also on the last
day of the Commitment Period.   (c) The Borrower shall, within three Business
Days of demand pay to the Bank the amount of all reasonable legal fees incurred
by the Bank pursuant to engagements approved by the Borrower in connection with
the preparation of Finance Documents.   (c) The Borrower shall, within three
Business Days of demand, pay to the Bank the amount of all cost and expenses
(including reasonable legal fees) incurred by it in connection with the
enforcement of any rights under the Finance Documents, in case of any breach of
the Borrower's undertakings under the Finance Documents.   18. REGISTRATION FEES
  The Borrower shall pay all, registration or similar fees which are or become
payable in connection with the entry into, registration, recording, performance
or enforcement of the Finance Documents.   19. INDEMNITIES   19.1 Currency
indemnity   If the Bank receives an amount in respect of the Borrower's
liability under this Agreement or if that liability is converted into a claim,
proof, judgment or order in a currency other than the currency (the "contractual
currency") in which the amount is expressed to be payable under this Agreement;
  (a) the Borrower shall indemnify the Bank as an independent obligation against
any loss or liability arising out of or as a result of the conversion;   (b) if
the amount received by the Bank, when converted into the contractual currency at
a market rate in the usual course of its business is less than the amount owed
in the contractual currency, the Borrower shall forthwith on demand pay to the
Bank an amount in the contractual currency equal to the deficit; and   (c) the
Borrower shall forthwith on demand pay to the Bank any exchange costs and taxes
payable directly in connection with any such conversion.

29

--------------------------------------------------------------------------------




19.2 Breakage indemnity     The Borrower shall forthwith on demand indemnify the
Bank against any loss or liability which the Bank incurs as a consequence of any
payment of principal in respect of a Loan being received from any source
otherwise than on the last day of an Interest Period.               20. EVIDENCE
AND CALCULATIONS   20.1 Accounts   Accounts maintained by the Bank in connection
with this Agreement are prima facie evidence of the matters to which they
relate.   20.2 Certificates and determinations   Any certification or
determination by the Bank of a rate or amount under this Agreement is, in the
absence of manifest error, prima facie evidence of the matters to which it
relates.   20.3 Day count convention   Interest (including default interest) and
unused fees accrue from day to day and will be calculated on the basis of the
actual number of days elapsed and a year of 360 days.   21. AMENDMENTS AND
WAIVERS   The rights of the Bank under the Finance Documents:   (a)      may be
exercised as often as necessary;   (b) are cumulative and not exclusive of its
rights under the general law; and   (c) may be waived only in writing and
specifically.   Delay in exercising or non-exercise of any such right is not a
waiver of that right.   22. SET-OFF   The Bank may set off any matured
obligation owed by the Borrower under this Agreement (to the extent beneficially
owned by the Bank) against any obligation (whether or not matured) owed by the
Bank to the Borrower, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Bank may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off. If either obligation is
unliquidated or unascertained, the Bank may set off an amount estimated by it in
good faith to be the amount of that obligation.   23. ASSIGNMENT OF RIGHTS  
23.1 The Borrower may not assign its rights and /or obligations under the
Finance Documents.   23.2 The Bank may at any time assign, transfer or novate
all or any part of the Loan and/or all or any of its rights and/or obligations
under the Finance Documents (except the Guarantee by VPG) (an "Assignment") to
another bank, financial institution or securitisation vehicle ("Assignee
Lender") which is incorporated in a country that has diplomatic relations with
the State of Israel, provided that such Assignment shall not derogate from
Borrower's rights under the Finance Documents. Any such transfer will be made on
an Interest Payment Date and the Bank shall provide the Borrower with a prior
notice of 10 Business Days.   23.3 The Borrower shall execute and do all such
transfers, assignments, novations, assurances, acts and things as the Bank may
require for perfecting and completing any such assignment, transfer or novation,
and releasing the Bank from and imposing on the Assignee Lender the Bank’s
obligations under the Finance Documents to the extent the same are transferred,
assigned or novated. All agreements, representations and warranties made in this
agreement shall survive any assignment made pursuant to this clause and shall
also inure to the benefit of all Assignee Lenders.

30

--------------------------------------------------------------------------------




24. SEVERABILITY   If a provision of any Finance Document is or becomes illegal,
invalid or unenforceable in any jurisdiction, that shall not affect:   (a)     
the validity or enforceability in that jurisdiction of any other provision of
any other documents signed by the Borrower in favour of the Bank; or   (b) the
validity or enforceability in other jurisdictions of that or any other provision
of the Finance Documents.   25. NOTICES   25.1 Giving of notices   All notices
or other communications under or in connection with the Finance Documents shall
be given in writing and, unless otherwise stated may be made by letter or
facsimile. Any such notice will be deemed to be given as follows:   (a) if by
letter, when delivered personally or on actual receipt; and   (b) if by
facsimile, when received in legible form.   However, a notice given in
accordance with the above but received on a non-working day or after business
hours in the place of receipt will only be deemed to be given on the next
working day in that place.   25.2 Addresses for notices                 (a) The
address and facsimile number of the Borrower are:          Vishay Advanced
Technologies Ltd. 2 Haofan St. Holon 58814 Israel Facsimile: + 972 3 5595712  
or such other as the Borrower may notify to the Bank by not less than five
Business Days' notice.   (b) The address and facsimile number of the Bank are:  
HSBC Bank plc Tel-Aviv Branch 74 Rothschild Blvd. Tel-Aviv, Israel Facsimile:
+972 3-7101144 Attention: Carol Shaked or Rina Klier   or such other as the Bank
may notify to the Borrower by not less than five Business Days' notice.

31

--------------------------------------------------------------------------------




26. GOVERNING LAW & JURISDICTION   (a) The Finance Documents are governed by the
laws of the State of Israel.                      (b)      The parties agree
that the competent courts of Tel Aviv-Jaffa have exclusive jurisdiction to
settle any disputes in connection with the Finance Documents.   (c) The Borrower
hereby irrevocably accepts its appointment as process Agent in Israel for VPG
under its Guarantee.

 


            By:  /s/ Ziv Shoshani By: /s/Carol Shaked   /s/ Amir Tal       The
Borrower, Vishay Advanced Technologies Ltd The Bank, HSBC Bank PLC Tel Aviv
Branch


 
HSBC Bank plc
Tel-Aviv Branch
74 Rothschild Blvd.
Tel-Aviv, Israel

I, Eli Goddard, legal advisor of Vishay Advanced Technologies Ltd (hereinafter:
the "Company") hereby confirm that the Company is authorised to sign this
Agreement and the signatures of Ziv Shoshani and Amir Tal on behalf of the
Company is in accordance with the statutory documents of the Company and shall
bind it.
 

By:  /s/ Eli Goddard   November 30, 2011 Eli Goddard Name & Signature Date


32

--------------------------------------------------------------------------------




SCHEDULE 1

CALCULATION OF EBITDA

For any person, for any period, the Net Income of such person for such period
adjusted (A) to include, if applicable the Net Income of any person accrued
during such period but prior to the date it became a Subsidiary of Borrower or
was merged into or consolidated with Borrower (based on financial information
reasonably satisfactory to Bank), and (B) to exclude, without duplication, the
following items of income or expense to the extent that such items are included
in the calculation of such Net Income: (a) Interest Expense, (b) total income
and tax expense, (c) depreciation expense, (d) the expense associated with
amortization of intangible and other assets, (e) non-cash provision for reserves
for discontinued operations (or any reversals thereof) but if any amount
reflected in such non-cash reserves are subsequently paid in cash, such cash
payments shall be deducted from the calculation of EBITDA, (f) any gain or loss
associated with the sale or write-down of assets, (g) any gain or loss from or
attributable to minority interests, (h) any gain or loss accounted for by the
equity method of accounting (except in the case of income to the extent of the
amount of cash dividends or cash distributions paid to such person or any
Subsidiary of such person by the entity accounted for by the equity method of
accounting), and (i) other non-cash items approved by the Bank.

33

--------------------------------------------------------------------------------




SCHEDULE 2

FORM OF OFFICER'S COMPLIANCE CERTIFICATE

VISHAY ADVANCED TECHNOLOGIES LTD
OFFICER'S COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING [  ]

Reference is made to the Revolving Facility Agreement dated as of [  ] 2011 (as
modified, amended, restated or supplemented from time to time, the "Facility
Agreement") by and between Vishay Advanced Technologies Ltd (the "Borrower") and
HSBC Bank plc, Tel Aviv Branch (the "Bank"). Terms not defined herein are used
as defined in the Facility Agreement.

In accordance with the terms of Clause 15.2(g) of the Facility Agreement, I, [ 
], the Chief Financial Officer/Controller of the Borrower, do hereby certify to
the Bank as follows:

1. The Borrower is in compliance with the financial covenants as of [  ] as set
forth in Clause 15.13 of the Facility Agreement, and as defined in Schedule 1
(Calculation of EBITDA) and Schedule 4 (Calculation of Tangible Shareholder’s
Equity), as more fully set forth below:

Actual       Required Tangible Shareholder Equity (TSE)   Total Assets: Less:
Total Liabilities: Excluding:   (a) Goodwill, Trademarks, Trade Names, etc.:  
(b) Unamortized financing and discounts and expenses: (c) all reserves carried
and not deducted from assets: (d) treasury stock:   (e) securities which are not
readily marketable: (f) cash held in a sinking fund for redemption of Capital
Stock or Indebtedness: (g) Any write up in the book value of any assets
subsequent to their being listed        in the financial statements: (h) Any
items in (a) through (g) above treated as intangibles in conformity with GAAP:
(i) The effects of currency translation adjustments: (j) Investment in Vishay PM
Group Ltd:


34

--------------------------------------------------------------------------------




Tangible Shareholders Equity:         _____ ≥ USD 65,000,000  


Leverage Ratio

Indebtedness:

EBITDA:

Indebtedness / EBITDA:         _____ ≤ 2.5:1.0  


Tangible Shareholder Equity / Total Assets

Tangible Shareholder Equity:

Total Assets:

Tangible Shareholder Equity / Total Assets:         _____ ≥ 75%


Calculation of EBITDA

ROLLING DESCRIPTION 1st 2nd 3rd 4th FOUR QTR * QTR * QTR * QTR * QUARTERS NET
INCOME             (a) INTEREST EXP (b) INCOME TAX   (c) DEPRECIATION (d)
AMORTIZATION (e) NON-CASH PROVISIONS FOR RESERVES FOR DISCOUNTINUED OPERATIONS
(f) GAIN OR LOSS ASSOCIATED WITH THE SALES OR WRITE-DOWN OF ASSETS (g) GAIN OR
LOSS ATTRIBUTED TO MINORITY INTERESTS (h) GAIN OR LOSS ACCOUNTED FOR BY THE
EQUITY METHOD OF ACCOUNTING (i) OTHER NON-CASH ITEMS APPROVED BY THE BANK


* Specify quarter-end date

35

--------------------------------------------------------------------------------




As at the date of this Certificate:       o       There exists no Event of
Default or Default o There exists an Event of Default or Default: Description:  
      Period of existence:     The action the Borrower proposes to take or has
taken:     


IN WITNESS WHEREOF, I have executed this Certificate as of _________, 20__.

Vishay Advanced Technologies Ltd.     By:    1   Name: Title:


      1  To be executed by the Chief Financial Officer/Controller of the
Borrower.

36

--------------------------------------------------------------------------------




SCHEDULE 3

FORM OF REQUEST

To:       HSBC BANK PLC, TEL AVIV BRANCH as Bank   From:   VISHAY ADVANCED
TECHNOLOGIES LTD   Date: [•]


VISHAY ADVANCED TECHNOLOGIES LTD

Revolving Facility Agreement dated [•] 2011 (the Facility Agreement)

Terms not defined herein are used as defined in the Facility Agreement.

1.       We wish to borrow a Loan under the Facility Agreement as follows: (a)
      Utilisation Date:  [•] (b) Amount: [•] (c) Currency: [USD][EUR]   (d)
Interest Period:   [one month][three months] (e) Interest rate applicable: LIBOR
+ 2.15% p.a.   (f) Repayment dates:   [•]   (g) Payment Instructions: [•]       
      2. We confirm that: (a) the representations and warranties in Clause 14
(Representations and Warranties) are correct as of this date; (b) no Default is
outstanding or would be likely to result from the Loan; and (c) no law,
regulation, ruling or other action of any Governmental Authority shall be in
effect or shall have occurred, the effect of which would be to prevent us from
fulfilling our obligations.


By:

 

VISHAY ADVANCED TECHNOLOGIES LTD

 

Authorised Signatory

37

--------------------------------------------------------------------------------




SCHEDULE 4

CALCULATION OF TANGIBLE SHAREHOLDERS EQUITY

Tangible Shareholders Equity: the excess of total assets over total liabilities,
total assets and total liabilities each to be determined in accordance with
GAAP, excluding, however, from the determination of total assets (a) goodwill,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other intangibles, (b) unamortized financing
discounts and expenses, (c) all reserves carried an not deducted from assets,
(d) treasury stock, (e) securities which are not readily marketable, (f) cash
held in a sinking or other analogous fund established for the purpose of
redemption, retirement or prepayment of Capital Stock or Indebtedness, (g) any
writeup in the book value of any asset resulting from a revaluation thereof
subsequent to the date of the financial statements (h) any items not included in
clauses (a) through (g) above which are treated as intangibles in conformity
with GAAP, (i) the effects of the currency translation adjustment and (j)
investment in the PM Group.

38

--------------------------------------------------------------------------------